October 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    PINNACLE PREMIER PROPERTIES, INC. AND PINNACLE REALTY
                   ADVISORS, INC, Appellant

NO. 14-14-00194-CV                          V.

 GHISLAIN BRETON, CATHERINE DENICOURT AND DAVID ANDREIS,
                           Appellees
               ________________________________

      This cause, an appeal from the order granting temporary injunction in favor
of appellees, Ghislain Breton, Catherine Denicourt and David Andreis, signed
March 4, 2014, was heard on the transcript of the record. We have inspected the
record and find the trial court erred in granting the order. We therefore order the
temporary injunction order of the court below REVERSED and RENDER
judgment denying appellees’ request for a temporary injunction.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Ghislain Breton, Catherine Denicourt and David Andreis.

      We further order this decision certified below for observance.